82 U.S. 208 (1872)
15 Wall. 208
SALOMONS
v.
GRAHAM.
Supreme Court of United States.

*210 Mr. J.J. Key, against the motion to dismiss.
The CHIEF JUSTICE:
No question as to the repugnance of the constitution of Louisiana to the Constitution of the United States was made in the Supreme Court of the State, or decided by that court; nor is it easy to see how such a question could be made. The main question argued and decided was whether an act of the legislature increasing the debt of the State when it already exceeded $25,000,000, was repugnant to the constitution of the State. The court held that it was. This decision involved no Federal question.
WRIT DISMISSED.